DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakimoto US 1831306 (hereinafter Kakimoto).
Re. Cl. 1, Kakimoto discloses: A pipe support system (Fig. 1) comprising: a pair of leg supports (1-2 and 6, Fig. 1) spaced apart from one another (see Fig. 1), wherein each of the pair of leg supports comprises an elongated base (61, Fig. 1; the bases 61 are elongated in a vertical direction extending downwards from 1 and 2 respectively) and a column (1-2); a strut (8, Fig. 1) coupled to each column of the pair of leg supports (see Fig. 1) and at a first height above the elongated bases (see Fig. 1, at a vertical height above 6); a support platform (3, Fig. 1) coupled to each column of the pair of leg supports and at a second height above the elongated bases (see Fig. 1, vertical height above 6), wherein the support platform defines a longitudinal axis (see Fig. 1, longitudinal axis through 4), and wherein the second height is different from the first height (see Fig. 1); and one or more rollers (4, Fig. 1) coupled to the support (see Fig. 1), wherein the one or more rollers are disposed around the support platform and rotatable around the longitudinal axis (see Fig. 1, 4 is rotatable about 3; Lines 62-65).
Re. Cl. 7, Kakimoto discloses: the support platform is disposed on a side of the columns (see Fig. 1, the support platform 4 is located on interior sides of the columns 1-2). 
Re. Cl. 9, Kakimoto discloses: the strut and the support platform have a substantially similar cross-sectional profile (see Fig. 1). 
Re. Cl. 10, Kakimoto discloses: the support platform and the one or more rollers are co-axial (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto in view of Costa US 2016/0298794 (hereinafter Costa).
Re. Cls. 2-3, Kakimoto does not disclose one or more disks coupled to the support platform and slidable along the longitudinal axis (Cl. 2) or the one or more rollers comprise a plurality of rollers and the one or more disks are disposed between two rollers of the plurality of rollers (Cl. 3). Costa discloses a roller assembly (Fig. 1) which includes a support platform (108, Fig. 1) that supports a plurality of rollers (106a, 112, 106b Fig. 2) coupled to the support platform and rotatable about a longitudinal axis (148, Fig. 2).  Re. Cls. 2-3, Costa discloses one or more disks (138c-j, Fig. 2) coupled to the support platform and slidable along the longitudinal axis (Paragraph 0026, Lines 6-8, limited movement along axis 148) and the one or more rollers comprise a plurality of rollers (see 146a, 146b and 112) and the one or more disks are disposed between two rollers of the plurality of rollers (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller of Kakimoto to be the roller and disk configuration of Costa since Costa states that such a modification enables the device to support a pipe directly on the roller or other structures between the pipe and roller such as a wear plate (Paragraph 0028, Lines 13-17).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto in view of Cofer US 2606952 (hereinafter Cofer).
Re. Cl. 4, Kakimoto does not disclose the support platform is adjustable on the columns so that the second height is adjustable.  Cofer discloses a support assembly (Fig. 2) which includes a column (11, Fig. 2) and a support platform (14, Fig. 2) (see Fig. 2, by adjusting the position of 17 and 18 on 11, the relative height can be adjusted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the integral connection between the columns and support platform of Kakimoto with the connection of Cofer since Cofer states that such a modification enables the user to provide the desired clamping force to maintain the parts in the assembled relationship (Col. 4, Lines 57-62).  Such a modification would enable the user to customize the device for different sized pipes, cables, or hoses.
Re. Cl. 5, Kakimoto discloses: the strut is coupled to the columns so the first height is fixed (see Fig. 1)
Re. Cl. 6, Kakimoto discloses: the strut defines the spacing of the pair of leg supports (see Fig. 1).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto in view of Ward US 5358209 (hereinafter Ward).
Re. Cl. 8, Kakimoto does not disclose the elongate base and the column are removably coupled together. Ward discloses a support system (22 and 24, Fig. 2) which includes a column (24) and an elongated base (22, Fig. 2) that are removably coupled together (see Fig. 1-4, via 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the base and .
Claims 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto in view of Martin US 2001/0028021 (hereinafter Martin) in view of Friedrich US 6227752 (hereinafter Friedrich) in view of Cofer in view of Costa.
 	Re. Cl. 11, Kakimoto discloses: A pipe support system (Fig. 1) comprising: a pair of leg supports (1-2 and 6, Fig. 1) wherein each of the pair of leg supports comprises a column (1-2, Fig. 1) coupled to an elongated base (61, Fig. 1; the bases 61 are elongated in a vertical direction extending downwards from 1 and 2 respectively); a strut (8, Fig. 1) coupled to between each column of the pair of leg supports (see Fig. 1), wherein the strut defines spacing between the pair of leg supports (see Fig. 1); a support platform (3, Fig. 1) coupled to one side of each column of the pair of leg supports (see Fig. 1, interior sides of 1-2), wherein the support platform defines a longitudinal axis (see Fig. 1, longitudinal axis through 4), and a cylindrical roller (4, Fig. 1) coupled to the support platform (see Fig. 1), wherein the roller is disposed around the support platform and rotatable around the longitudinal axis (see Fig. 1, 4 is rotatable about 3; Lines 62-65).
Re. Cl. 12, Kakimoto discloses: the support platform and the roller are coaxial (see Fig. 1).
Re. Cl. 12, Kakimoto discloses: the support platform is disposed above the strut (see Fig. 1). 
Re. Cl. 1, Kakimoto discloses: A pipe support system (Fig. 1) comprising: a pair of leg supports (1-2 and 6, Fig. 1) spaced apart from one another (see Fig. 1), (1-2, Fig. 1) coupled to an elongated base (61, Fig. 1; the bases 61 are elongated in a vertical direction extending downwards from 1 and 2 respectively); a strut (8, Fig. 1) coupled  between each column of the pair of leg supports (see Fig. 1), at a first height above the elongated bases (see Fig. 1); wherein the strut defines spacing between the pair of leg supports (see Fig. 1); a support platform (3, Fig. 1) coupled to each column of the pair of leg supports (see Fig. 1, interior sides of 1-2) at a second height above the elongated bases (see Fig. 1), wherein the support platform defines a longitudinal axis (see Fig. 1, longitudinal axis through 4), wherein the second height is different than the first height (see Fig. 1), and a roller (4, Fig. 1) coupled to the support platform (see Fig. 1), wherein the roller is disposed around the support platform and rotatable around the longitudinal axis (see Fig. 1, 4 is rotatable about 3; Lines 62-65).
Re. Cls. 11-14, 16-17 and 19-20, Kakimoto does not disclose the column is tubular and threadingly coupled to the elongate base; the strut is tubular and threadedly coupled between each tubular column; the support platform is tubular and slidably coupled to one side of each tubular column; or the roller is a plurality of cylindrical rollers which are disposed around the platform; and one or more disks is coupled to the tubular support platform and disposed between two cylindrical rollers of the plurality of cylindrical rollers (Cl. 11), the one or more disks are rotatable along the longitudinal axis (Cl. 12), the support platform, the plurality of cylindrical roller, and the one or more disks are coaxial (Cl. 13), the support platform is coupled to each tubular column by a U-bolt (Cl. 14),  each of the plurality of cylindrical rollers are independently rotatable around the longitudinal axis (Cl. 16), the column is threadingly coupled to the elongated base; the strut is threadingly coupled between each column, the support platform adjustably coupled to each column; wherein both ends of the support platform are adjustably coupled to the columns via a U-bolt; the roller comprises a plurality of rollers coaxially coupled to the support platform and one or more disks coupled to the support platform and disposed between two cylindrical rollers of the plurality of rollers (Cl. 19) or each of the plurality of rollers are independently rotatable around the longitudinal axis and slidable along the longitudinal axis (Cl. 20). Martin discloses a pipe supporting system (Fig. 1) which includes a leg support (60 and 22, Fig. 1) and a tubular supporting platform (34, Fig. 2) which supports a roller thereon (see 86, Fig. 2); the leg support comprising a tubular column (67 or 67e, Fig. 1, 5) threadingly coupled to an elongated base (60, Fig. 5, threadingly coupled via 76a).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg supports and support platform to be tubular and have the column attached base threadingly as disclosed by Ward since a tubular structure would provide weight savings making the device lighter and easier to handle and Ward disclose that the proposed modification would enable for elevation changes of the device by adjusting the position of the base on the column (Paragraph 0016, Lines 11-13).
Re. Cls. 11-14, 16-17 and 19-20, Kakimoto in view of Martin in view of Ward does not disclose the strut is tubular and threadedly coupled between each tubular column; the support platform is tubular and slidably coupled to one side of each tubular column; or the roller is a plurality of cylindrical rollers which are disposed around the platform; and one or more disks is coupled to the tubular support platform and disposed between two cylindrical rollers of the plurality of cylindrical rollers (Cl. 11), the one or more disks are rotatable along the longitudinal axis (Cl. 12), the support platform, the plurality of cylindrical roller, and the one or more disks are coaxial (Cl. 13), the support platform is coupled to each tubular column by a U-bolt (Cl. 14) each of the plurality of cylindrical rollers are independently rotatable around the longitudinal axis (Cl. 16), the strut is threadingly coupled between each column, the support platform adjustably coupled to each column; wherein both ends of the support platform are adjustably coupled to the columns via a U-bolt; the roller comprises a plurality of rollers coaxially coupled to the support platform and one or more disks coupled to the support platform and disposed between two cylindrical rollers of the plurality of rollers (Cl. 19) or each of the plurality of rollers are independently rotatable around the longitudinal axis and slidable along the longitudinal axis (Cl. 20). Friedrich discloses a weld free connection of joining tubular elements (Fig. 1) which includes a tubular strut (12, Fig. 1) which interacts with a tubular column (11, Fig. 1).  Re. Cl. 11, Friedrich discloses the strut is threadedly coupled to the tubular column (see Fig. 3, threadedly coupled via 15 and 16 respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strut and its connection to the columns of Kakimoto to be tubular and connected to the support threadingly as disclosed by Friedrich since Friedrich states that such a modification provides a weldless tube connector that is simple in construction and economical to manufacture (Col. 1, Lines 65-67).  Such a modification would enable the user to disassemble the device when not in use.  
(Fig. 2) which includes a column (11, Fig. 2) and a support platform (14, Fig. 2) attached thereto, wherein the support platform is adjustably coupled on the column (see Fig. 2, by adjusting the position of 17 and 18 on 11, the relative height can be adjusted) and the support platform is adjustable coupled to the column by a U-bolt (see 15-16, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the integral connection between the columns and support platform of Kakimoto with the connection of Cofer since Cofer (Col. 4, Lines 57-62).  Such a modification would enable the user to customize the device for different sized pipes, cables, or hoses.
Re. Cls. 11-13, 16-17 and 19-20, Kakimoto in view of Martin in view of Ward in view of Friedrich in view of Cofer does not disclose the roller is a plurality of cylindrical rollers which are disposed around the platform; and one or more disks is coupled to the tubular support platform and disposed between two cylindrical rollers of the plurality of cylindrical rollers (Cl. 11), the one or more disks are rotatable along the longitudinal axis (Cl. 12), the support platform, the plurality of cylindrical roller, and the one or more disks are coaxial (Cl. 13), each of the plurality of cylindrical rollers are independently rotatable around the longitudinal axis (Cl. 16), the roller comprises a plurality of rollers coaxially coupled to the support platform and one or more disks coupled to the support platform and disposed between two cylindrical rollers of the plurality of rollers (Cl. 19) or each of the plurality of rollers are independently rotatable around the longitudinal axis and slidable along the longitudinal axis (Cl. 20)..  Costa discloses a roller assembly (Fig. 1) which includes a support platform (108, Fig. 1) that supports a plurality of cylindrical rollers (106a, 112, 106b Fig. 2) coupled to the support platform and rotatable about a longitudinal axis (148, Fig. 2).  Further, Costa discloses one or more disks (138c-j, Fig. 2) coupled to the support platform and disposed between two cylindrical rollers of the plurality of cylindrical rollers (see Fig. 2); wherein the one or more disks are rotatable around the longitudinal axis (see Fig. 2, like the rollers 106a-b, the disks 138c-j are rotatable also); the support platform, the plurality of rollers and the one or more disks are co-axial (see Fig. 1-2); each of the plurality of cylindrical rollers are independently rotatable around and slidable along the longitudinal axis (see Fig. 1-2, the rollers 106a-b are not fixed relative to one another and therefore are independently rotatable; Paragraph 0026, Lines 6-8, limited movement along axis 148).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller of Kakimoto to be the roller and disk configuration of Costa since Costa states that such a modification enables the device to support a pipe directly on the roller or other structures between the pipe and roller such as a wear plate (Paragraph 0028, Lines 13-17).
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto in view of Martin in view of Frierich in view of Cofer in view of Costa as applied to claims 11-14, 16-17 and 19-20 above, and further in view of Netz US 5437424 (hereinafter Netz).
Re. Cls. 15 and 18, the combination discussed above does not disclose the tubular support platform has a larger diameter cross-sectional profile than the tubular strut (Cl. 15) or both of the tubular columns have a larger diameter cross-sectional profile than the tubular support platform (Cl. 18).  Netz discloses a pipe holding system (Fig. 1) comprised of various supporting bars (see 12, 22, 24 and 36 for example).  Netz discloses that optimum dimensional relationships for the parts of the invention to include variations in size, materials, shape, form, function and manner of operation, assembly and use are deemed readily apparent and obvious to one of ordinary skill in the art (Col. 5, Line 41-Col. 6, Line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the parts discussed above to be as claimed since Netz discloses that optimum dimensional relationships are readily apparent and obvious to one of ordinary skill.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klucznik US 6332595, Kowaleski US 8052098 and Mondello US 7527227 disclose other known pipe supporting systems which are particularly relevant to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632